Case 2:85-cv-04544-DMG-AGR Document 995 Filed 09/30/20 Page 1 of 1 Page ID #:41381




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          SEP 30 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
   JENNY LISETTE FLORES,                           No.   20-55951

                   Plaintiff-Appellee,             D.C. No.
                                                   2:85-cv-04544-DMG-AGR
     v.                                            Central District of California,
                                                   Los Angeles
   WILLIAM P. BARR, Attorney General;
   CHAD F. WOLF; U.S. DEPARTMENT OF                ORDER
   HOMELAND SECURITY; U.S.
   IMMIGRATION AND CUSTOMS
   ENFORCEMENT; U.S. CUSTOMS AND
   BORDER PROTECTION,

                   Defendants-Appellants.

   Before: W. FLETCHER, BERZON, and M. SMITH, Circuit Judges.

          This court’s temporary administrative stay of the district court’s September

   4, 2020 order, as modified by its September 21, 2020 order, is extended through

   October 5, 2020.

          IT IS SO ORDERED.
